Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 05/19/21.
3.	Claims 1, 3-9 & 11-16 are under examination.
4.	Claims 1, 3-4, 9 & 11-12 are amended.
5.	Claims 2 & 10 are canceled.


Response to Arguments
6.	Applicant’s amendment filed on 05/19/21, with respect to claims 1, 3-9 & 11-16 are rejected under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the 103 rejections have been withdrawn. 
7.	Applicant amendment filed on 05/19/21, with regards to a 112, 2nd paragraph rejection (claims 1, 3-9 & 11-16) has been fully considered and is persuasive. Therefore, the 112, 2nd paragraph rejection is withdrawn.


Allowable Subject Matter
8.	Claims 1, 3-9 & 11-16 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Byunet al. 2019/0260485 A1 (Title: Method and apparatus for measuring interference in order to perform space division duplex communication) (See abstract, Para. 0004-0006 & 0021).
B.	Parkvall et al. 2017/0331670 A1 (Title: Network architecture, method, and devices for wireless communication network) (See abstract, Para. 0021 & 0250).
C.	Zhang et al. 2017/0339574 A1 (Title: Adaptive beamforming scanning) (See FIG. 2, Para. 0011 & claim 26).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469